USCA11 Case: 20-12651      Date Filed: 01/29/2021    Page: 1 of 7



                                                               [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-12651
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:19-cv-24944-CMA

DAVID SEBASTIAN-SOLER,

                                                                Plaintiff-Appellant,

                                      versus

ANGELA E. NOBLE
Ex Rel.-Clerk of the Court, U.S. District Court, Southern
District of Florida, et al.,

                                                                          Defendant,

WILLIAM PELHAM BARR,
Attorney General of The United States, U.S. Department of Justice,
CHAD WOLF,
Acting Secretary, Department of Homeland Security,
KENNETH T. CUCCINELLI,
Acting Director, U.S. Citizenship and Immigration Services,
Department of Homeland Security,
LINDA SWACINA,
District Director (for District #24), United States Citizenship and
Immigration Services, Department of Homeland Security,
ENID STULZ, Field Officer Director, Hialeah, Florida Field Office,
United States Citizenship and Immigration Services, Department
of Homeland Security,

                                                              Defendants-Appellees.
          USCA11 Case: 20-12651       Date Filed: 01/29/2021    Page: 2 of 7



                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (January 29, 2021)

Before JILL PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:

      David Sebastian-Soler appeals following the dismissal of his complaint

seeking certified copies of a 1984 administrative order (“AO 84-11”) by a district

court, under 28 U.S.C. §§ 1734 and 1735, for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). Sebastian-Soler emigrated from Cuba to

the United States in 1969, obtained permanent resident status, and applied to file for

naturalization. See Sebastian-Soler v. U.S. Att’y Gen. (“Sebastian-Soler I”), 409

F.3d 1280, 1282 (11th Cir. 2005). The district court denied Sebastian-Soler’s

application for naturalization for lack of prosecution.        Id.   Four years later,

Sebastian-Soler was convicted of, and sentenced for, seven felony counts. Id.

Following his release from prison, the Immigration and Naturalization Service

initiated removal proceedings against him. Id. at 1283. An immigration judge (“IJ”)

sustained the charge of removability, found Sebastian-Soler ineligible for relief or

asylum, and ordered him removed to Cuba. Id. He administratively appealed, but




                                          2
          USCA11 Case: 20-12651       Date Filed: 01/29/2021     Page: 3 of 7



the Board of Immigration Appeals (“BIA”) summarily affirmed the IJ’s decision.

Id.

      Sebastian-Soler then petitioned for judicial review of that decision, giving rise

to his first appeal in Sebastian-Soler I; we dismissed his petition. Id. at 1283–87.

Over 12 years later, Sebastian-Soler moved the BIA to reopen his removal

proceedings.    The BIA denied his motion to reopen and his motion for

reconsideration. See Sebastian-Soler v. U.S. Att’y Gen. (“Sebastian-Soler II”), 748

F. App’x 900, 901 (11th Cir. 2018) (unpublished). Sebastian-Soler then filed a

second motion to reopen with the BIA, arguing, in relevant part, that he had acquired

new evidence indicating that he became a naturalized citizen of the United States.

See Sebastian-Soler v. U.S. Att’y Gen. (“Sebastian-Soler III”), No. 19-14178, 2020

WL 5960740 (11th Cir. 2020) (unpublished). Among other things, the new evidence

that Sebastian-Soler relied on was AO 84-11. Id. at *4. The BIA denied his motion,

and we denied his petition for review, concluding that AO 84-11 “does not

reasonably permit the inference” that Sebastian-Soler met the naturalization

requirements under the controlling law at the time. Id. at *5.

      The appellees now have moved for summary affirmance of the district

court’s dismissal of Sebastian-Soler’s complaint seeking certified copies of AO 84-

11, arguing that 28 U.S.C. §§ 1734 and 1735 do not permit Sebastian-Soler to

obtain the relief that he seeks. We agree.


                                          3
          USCA11 Case: 20-12651         Date Filed: 01/29/2021     Page: 4 of 7



      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

We review de novo the grant of a motion to dismiss under Rule 12(b)(6) for failure

to state a claim, accepting the allegations in the complaint as true and construing

them in the light most favorable to the plaintiff. Glover v. Liggett Grp., 459 F.3d

1304, 1308 (11th Cir. 2006).

      Under 28 U.S.C. § 1734, “[a] lost or destroyed record of any proceeding in

any court of the United States may be supplied on application of any interested

party not at fault, by substituting a copy certified by the clerk of any court in which

an authentic copy is lodged.” 28 U.S.C. § 1734. “Where a certified copy is not

available, any interested person not at fault may file in such court a verified

application for an order establishing the lost or destroyed record.” Id. If the

district court is satisfied with the application, “it shall enter an order reciting the

substance and effect of the lost or destroyed record [and] [s]uch order, . . . shall

have the same effect as the original record.” Id. Section 1735 provides that

“[w]hen the record of any case or matter in any court of the United States to which


                                            4
          USCA11 Case: 20-12651         Date Filed: 01/29/2021    Page: 5 of 7



the United States is a party, is lost or destroyed, a certified copy of any official

paper . . . shall . . . have the same effect as an original paper filed in such court.”

Id. § 1735. “Whenever the United States is interested in any lost or destroyed

records or files of a court of the United States, the clerk of such court and the

United States attorney for the district shall take the steps necessary to restore such

records or files.” Id.

      We have held that “the plain text and statutory context make clear that

[§§ 1734 and 1735] are evidentiary rules used to recreate a record for a pending or

contemplated judicial, administrative, or other legal proceeding.” In re Coffman,

766 F.3d 1246, 1248 (11th Cir. 2014). We explained that § 1734 “prescribes a

process for a court to establish a lost or destroyed record when an interested person

needs the record for some legal proceeding.” Id. at 1249. “The phrases ‘interested

person,’ ‘subject to the intervening rights of third persons,’ and ‘shall have the

same effect as the original record,’ limit the availability of that process to persons

who need the record for a pending or contemplated legal proceeding.” Id. at 1249–

50. We also explained that § 1735 applies “only in two circumstances: when the

United States is a party to the matter and a certified copy of the record is

available . . . or when the United States is the interested party seeking to establish

the record.” Id. at 1249.




                                            5
          USCA11 Case: 20-12651       Date Filed: 01/29/2021    Page: 6 of 7



      “The law of the case doctrine bars relitigation of issues that were decided,

either explicitly or by necessary implication, in an earlier appeal of the same case.”

United States v. Jordan, 429 F.3d 1032, 1035 (11th Cir. 2005). “Exceptions to this

doctrine apply when substantially different evidence is produced, when there has

been a change in controlling authority, or when the prior decision was clearly

erroneous and would result in manifest injustice.” Jackson v. State of Ala. State

Tenure Comm’n, 405 F.3d 1276, 1283 (11th Cir. 2005).

      Here, the appellees are clearly right as a matter of law. Sebastian-Soler is

not entitled to relief under §§ 1734 and 1735 because neither statute applies to him.

First, he is not entitled to relief under § 1734 because he cannot show that he needs

AO 84-11 for a legal proceeding. 28 U.S.C. § 1734; In re Coffman, 766 F.3d at

1249; see Sebastian-Soler III, 2020 WL 5960740, at *5 (concluding that even if

Sebastian-Soler had AO 84-11, it would not show that he had met the requirements

for naturalization under the law at that time). Sebastian-Soler III’s determination

is binding in the present appeal under the law of the case doctrine. See Jordan,

429 F.3d at 1035. And none of the exceptions to the law of the case doctrine apply

to this appeal because Sebastian-Soler has not established that he has substantially

different evidence from his prior appeals, there was change in controlling

authority, or that one of the prior decisions was clearly erroneous. Jackson, 405

F.3d at 1283. Second, § 1735 does not apply to Sebastian-Soler because he has not


                                          6
          USCA11 Case: 20-12651      Date Filed: 01/29/2021   Page: 7 of 7



shown that a certified copy of AO 84-11 is available, and the United States is not

seeking to seeking to establish the record. 28 U.S.C. § 1735; see Coffman, 766

F.3d at 1249–50.

      For these reasons, we GRANT the motion for summary affirmance. See

Groendyke Transp., Inc., 406 F.2d at 1162.




                                         7